NOTICE OF ALLOWABILITY 
Reasons for Allowance
The following is an examiner’s statement of reasons for 	allowance: 
Regarding claim 1, the prior art of record does not teach or suggest “the speech embedding model pre-trained on a second set of training audio samples different than the first set of training audio data, the second set of training audio samples comprising a greater number of training audio samples than the first set of training audio samples; and training, by the data processing hardware, the custom hotword model to detect a presence of the custom hotword in audio data, the custom hotword model configured to: receive, as input, each corresponding hotword embedding generated using the speech embedding model; and classify, as output, each corresponding hotword embedding as corresponding to the custom hotword”.
Regarding claim 15, the prior art of record does not teach or suggest “the speech embedding model pre-trained on a second set of training audio samples different than the first set of training audio data, the second set of training audio samples comprising a greater number of training audio samples than the first set of training audio samples; and training the custom hotword model to detect a presence of the custom hotword in audio data, the custom hotword model configured to: receive, as input, each corresponding hotword embedding generated using the speech embedding model; and classify, as output, each corresponding hotword embedding as corresponding to the custom hotword.”
The dependent claims further limit the independent claims and are likewise allowed.
The closest prior art of Sun (US 9,600,231) teaches training a keyword spotting system using a training audio set (402, col. 14, ll. 23-51 and Fig. 4) and  reducing the training a keyword spotting set using a reduced model, but teaches reducing the number of features used by the model (416 Fig. 4), and does not explicitly teach where the embedding model is pre-trained on a second set of training audio samples different than the first set of training audio data, the second set of training audio samples .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Sun teaches training a keyword spotting system using a training audio set (402, col. 14, ll. 23-51 and Fig. 4) and  reducing the training a keyword spotting set using a reduced model, but teaches reducing the number of features used by the model (416 Fig. 4), and does not explicitly teach where the embedding model is pre-trained on a second set of training audio samples different than the first set of training audio data, the second set of training audio samples comprising a greater number of training audio samples than the first set of training audio samples, instead suggesting that there is a baseline training of the system to offer embeddings (col. 12, l. 64 – col. 13, l. 24 – a variety of sample audio segments are used to train keyword classification model … col. 17 l. 41 – col. 18, l. 27).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew H Baker whose telephone number is (571)270-1856. The examiner can normally be reached Monday-Friday 9-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW H BAKER/Primary Examiner, Art Unit 2655